Case: 09-31214     Document: 00511182551          Page: 1    Date Filed: 07/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            July 22, 2010
                                     No. 09-31214
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TERRENCE KNIGHT BENOIT,

                                                   Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                               USDC No. 6:07-CV-39


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Terrence Knight Benoit, Louisiana prisoner # 489486, seeks a certificate
of appealability (COA) to appeal the district court’s denial of his 28 U.S.C. § 2254
petition challenging his guilty plea conviction and concurrent two-year sentences
on 58 counts of child pornography.            Without challenging the bases for the
dismissal of his claims, Benoit iterates several of the claims he raised in his



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              1
   Case: 09-31214    Document: 00511182551 Page: 2        Date Filed: 07/22/2010
                                 No. 09-31214

§ 2254 petition. He asserts that his guilty plea was involuntary because he was
not advised of all of the elements of the crime of possession of child pornography;
that under Louisiana law, case law, and sentencing guidelines, his sentences
should have been imposed to run concurrently because his offenses were part of
a common scheme or plan; that the imposition of concurrent sentences for each
of his 58 counts of conviction for child pornography violates the Double Jeopardy
Clause; that his sentence is cruel and excessive punishment in violation of the
Louisiana constitution; that “Rule 402" recognizes but makes no attempt to set
forth the constitutional considerations that impose limits on the admission of
relevant evidence that is obtained by illegal searches and seizures; and that
police obtained incriminating statements made in violation of his right to
counsel.
      We may not issue a COA unless Benoit makes “a substantial showing of
the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel,
529 U.S. 473, 483 (2000). To obtain a COA Benoit must show “that jurists of
reason would find it debatable whether the petition states a valid claim of the
denial of a constitutional right,” and for issues dismissed on procedural grounds,
must also show “that jurists of reason would find it debatable whether the
district court was correct in its procedural ruling.” Id. at 484.
      Benoit has failed to make the requisite showing to warrant a COA.
Accordingly, his request for a COA to appeal the denial of his § 2254 petition is
denied. See Slack, 529 U.S. at 484.
      Benoit also argues that the district court erred in denying his motion to
recuse. A COA is not required to appeal the denial of a motion for the district
court to recuse itself in a habeas proceeding. See Trevino v. Johnson, 168 F.3d
173, 176-78 (5th Cir. 1999). Benoit does not challenge the basis of the district
court’s denial of this motion, that it was untimely. Thus, he has abandoned this
issue for appeal. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813



                                        2
  Case: 09-31214    Document: 00511182551 Page: 3      Date Filed: 07/22/2010
                                No. 09-31214

F.2d 744, 748 (5th Cir. 1987). Although pro se briefs are liberally construed,
even pro se litigants must brief arguments in order to preserve them. Yohey v.




                                      3
  Case: 09-31214    Document: 00511182551 Page: 4    Date Filed: 07/22/2010
                                No. 09-31214

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). The district court’s judgment
denying Benoit’s motion to recuse is affirmed.
      COA DENIED; JUDGMENT AFFIRMED.




                                      4